         Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20      Page 1 of 12




                  UNITED STATES COURT OF INTERNATIONAL TRADE




UNITED STATES OF AMERICA,

                              Plaintiff,

                       V.                                           Court No. 20-00175


AMERICAN HOME ASSURANCE COMPANY,

                              Defendant




                    AMERICAN HOME'S ANSWER TO COMPLAINT




       Defendant American Home Assurance Company ("AHAC") hereby responds to the

allegations set forth in the Complaint filed by the Plaintiff United States of America (the

"Plaintiff) as follows:

       1. AHAC denies each and every allegation contained in Paragraph 1 of the

Complaint, except as follows: AHAC admits that Plaintiff has brought this action and is seeking
various forms of relief herein.

       2. AHAC denies each and every allegation contained in Paragraph 2 of the

Complaint. Furthermore, AHAC avers that Paragraph 2 of the Complaint states a conclusion of

law regarding the Court's jurisdiction, to which no response is required.

       3. Admits.

///
         Case 1:20-cv-00175-RKE Document 9               Filed 11/10/20   Page 2 of 12




                                                 COUNT I

        4. AHAC denies each and every allegation in Paragraph 4 of the Complaint, except

 as follows: to the extent the allegations of Paragraph 4 of the Complaint assert conclusions of

 law and do not assert allegations of fact, no response is necessary.

        5. AHAC denies each and every allegation contained in Paragraph 5 of the

Complaint, except as follows: AHAC admits that Plaintiffs Count I seeks to collect duties and

interest on each of the six single transaction bonds (STBs) executed by AHAC.

        6. AHAC denies each and every allegation contained in Paragraph 6 of the

Complaint, except as follows: AHAC admits that on or about the dates from February 26, 2001

through May 25, 2001 Panjee Co., Ltd. ("Panjee") made entries of preserved mushrooms through
the Port of San Francisco, California.

        7. AHAC denies each and every allegation in Paragraph 7 of the Complaint, except

as follows: AHAC admits that some or all of the entries in Exhibit A were subject to the

antidumping order issued in Department of Commerce ("Commerce") antidumping duty case

number A-570-851 and published at 64 Fed. Reg. 8,308.

       8. AHAC denies each and every allegation in Paragraph 8 of the Complaint, except

as follows: AHAC states that the entry papers speak for themselves.

       9. AHAC denies each and every allegation in Paragraph 9 of the Complaint, except

as follows: AHAC states that the entry papers that Plaintiff has attached to its Complaint labeled

as Exhibit A speak for themselves; AHAC states that the STBs Plaintiff has attached to its

Complaint labeled as Exhibit B speak for themselves.




                                                 2
         Case 1:20-cv-00175-RKE Document 9            Filed 11/10/20    Page 3 of 12




        10. AHAC denies each and every allegation in Paragraph 10 of the Complaint, except

 as follows: AHAC states that the STBs Plaintiff has attached to its Complaint as Exhibit B speak

 for themselves.

        11. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 11 of the Complaint.

        12. AHAC admits that the Count I Entries liquidated by operation of law on February

20, 2003. Avers that the case cited by Plaintiff, United States v. Am. Home Assur. Co., 151 F.

Supp. 3d 1328 (Ct. Int'l Trade 2015), amended, (Ct. Int'l Trade Mar. 15, 2016) was affirmed Per

Curium by the Court of Appeals for the Federal Circuit. This case is the basis of Defendant's

Res Judicata claim (see Seventh Affirmative Defense infra).

        13. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 13 of the Complaint: AHAC states that the copies of

the Count I bills Plaintiff has attached to its Complaint labeled as Exhibit C speak for

themselves.

       14. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 14 of the Complaint.

       15. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 15 of the Complaint.

       16. AHAC denies each and every allegation contained in Paragraph 16 of the

Complaint.

       17. Admit that on or about July 6,2015, CBP made its first demand on AHAC for the

Court I Entries via the Formal Demand on Surety attached to Plaintiffs Complaint as Exhibit D.

Denies that the bills underlying the first demand to AHAC were "Delinquent Amounts Due".


                                              3
         Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20     Page 4 of 12




        18. AHAC denies each and every allegation in Paragraph 1 8 of the Complaint.

        19. AHAC admits that CBP demanded payment from AHAC via the 612 Report for

the Court I Entries several times thereafter. AHAC denies that CBP's demand was for "unpaid

debt" but rather for bills generated as a result ofCBP's null and void liquidations.

        20. Admit.

        21. AHAC lacks sufficient knowledge or infomiation to form a belief as to the truth

of the allegations contained in Paragraph 21 of the complaint as to whether Panjee has made any

payments to CBP. AHAC denies each and every allegation contained in Paragraph 21 of the

Complaint except as follows: to the extent the allegations of Paragraph 21 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

       22. AHAC denies each and every allegation contained in Paragraph 22 of the

Complaint, except as follows: to the extent the allegations of Paragraph 22 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

                                               COUNT II

       23. AHAC denies each and every allegation in Paragraph 23 of the Complaint, except

as follows: to the extent the allegations of Paragraph 23 of the Complaint assert conclusions of

law and do not assert allegations of fact, no response is necessary.

       24. AHAC denies each and every allegation contained in Paragraph 24 of the

Complaint, except as follows: AHAC admits that Plaintiffs Count II seeks to collect duties and

interest on a single transaction bonds (STB) executed by AHAC.

       25. Admit.

       26. Admit.

       27. Admit.



                                                4
         Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20        Page 5 of 12




        28. AHAC denies each and every allegation in Paragraph 28 of the Complaint, except

 as follows: AHAC states that the entry papers that Plaintiff has attached to its Complaint labeled

 as Exhibit E speak for themselves; AHAC states that the STB Plaintiff has attached to its

Complaint labeled as Exhibit F speaks for itself.

        29. AHAC denies each and every allegation in Paragraph 29 of the Complaint, except

as follows: AHAC states that the STB Plaintiff has attached to its Complaint as Exhibit F speaks

for itself.

        30. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 30 of the Complaint.

        31. Admit. Avers that CBP applied a notation to the entry summary (CF 7501)

wherein it states that the deemed liquidation date was October 23, 2004, or 6 months after the

issuance of the liquidation instmctions (DOC Message 4114201 dated April 23, 2004). Further

avers that this action is time-barred under either deemed liquidation date.

       32. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 32 of the Complaint: AHAC acknowledges that

Plaintiff has attached a bill as Exhibit G.

       33. AHAC lacks sufficient knowledge or information to form a belief as to the tmth

of the allegations contained in Paragraph 33 of the Complaint.

       34. AHAC denies each and every allegation contained in Paragraph 34 of the

Complaint, except as follows: AHAC admits that it has made no payments with respect to

supplemental duties or interest in the entry listed in Paragraph 25 of the Complaint, and states

that no such supplemental duties is or was owed.




                                                5
         Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20     Page 6 of 12




        35. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 35 of the Complaint: AHAC acknowledges that

Plaintiff has attached a purported excerpt from AHAC's 612 Demand as Exhibit H. Denies that

the bill underlying the first demand to AHAC was "unpaid" as no such supplemental duties is or

was owed.

        36. AHAC denies each and every allegation contained in Paragraph 36 of the

Complaint, except as follows: to the extent the allegations of Paragraph 36 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

        37. Admit that CBP demanded payment from AHAC via the 612 Report. Denies that

the bill underlying CBP's 612 Reports was "unpaid" as no such supplemental duties is or was

owed.

        38. Admit.

        39. Admit that AHAC has not made any payments to CBP on Entry No. DZ1-

0222259-0. AHAC lacks sufficient knowledge or information to fonn a belief as to the tmth of

the allegation as to whether Pan Pacific has made any payments to CBP on Entry No. DZ1-

0222259-0.

        40. AHAC denies each and every allegation contained in Paragraph 40 of the

Complaint, except as follows: to the extent the allegations of Paragraph 40 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

                                              COUNT III

       41. AHAC denies each and every allegation in Paragraph 41 of the Complaint, except

as follows: to the extent the allegations of Paragraph 41 of the Complaint assert conclusions of

law and do not assert allegations of fact, no response is necessary.


                                                6
         Case 1:20-cv-00175-RKE Document 9                Filed 11/10/20      Page 7 of 12




         42. AHAC denies each and every allegation contained in Paragraph 42 of the

 Complaint, except as follows: AHAC admits that Plaintiff has brought this action and is seeking
 various forms of relief herein.

        43. Admit.

        44. Admit.

        45. AHAC denies each and every allegation in Paragraph 45 of the Complaint, except
as follows: AHAC states that the entry papers speak for themselves.

        46. AHAC denies each and every allegation in Paragraph 46 of the Complaint, except

as follows: AHAC states that the entry papers that Plaintiff has attached to its Complaint labeled

as Exhibit I speak for themselves; AHAC states that the STB Plaintiff has attached to its

Complaint labeled as Exhibit J speaks for itself.

        47. AHAC denies each and every allegation in Paragraph 47 of the Complaint, except
as follows: AHAC states that the STB Plaintiff has attached to its Complaint as Exhibit J speaks
for itself.

        48. AHAC lacks sufficient knowledge or information to form a belief as to the truth
of the allegations contained in Paragraph 48 of the Complaint.

        49. Admit that a deemed liquidation occurred. Avers that the date of the deemed
liquidation per CBP was December 11, 2003 per the agency's notation on the entry summary
(CF 7501).

        50. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 50 of the Complaint: AHAC states that the copy of the
bill Plaintiff has attached to its Complaint labeled as Exhibit K speaks for itself.




                                                  7
         Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20     Page 8 of 12




        51. AHAC lacks sufficient knowledge or information to form a belief as to the truth

 of the allegations contained in Paragraph 51 of the Complaint.

        52. AHAC lacks sufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 52 of the Complaint except as follows: to the extent

the allegations of Paragraph 52 of the Complaint assert conclusions of law and do not assert

allegations of fact, no response is necessary.

        53. Admit that on or about February 3, 2016, CBP made its first demand on AHAC

for Entry No. DZ1-0237512-5 via the Formal Demand on Surety attached to Plaintiffs

Complaint as Exhibit H. Denies that the bill underlying the first demand to AHAC was "unpaid"

as no such supplemental duties is or was owed.

        54. AHAC denies each and every allegation contained in Paragraph 54 of the

Complaint, except as follows: to the extent the allegations of Paragraph 54 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

        55. Admit that CBP demanded payment from AHAC via the 612 Report. Denies that

the bill underlying CBP's 612 Reports was "unpaid" as no such supplemental duties is or was

owed.

        56.    Admit.

        57. Admit that AHAC has not made any payments to CBP on Entry No. DZ1-

0237512-5. AHAC lacks sufficient knowledge or information to form a belief as to the truth of

the allegations contained in Paragraph 57 of the complaint as to whether Pan Pacific has made

any payments to CBP on Entry No. DZ1-0237512-5.




                                                 8
           Case 1:20-cv-00175-RKE Document 9            Filed 11/10/20     Page 9 of 12




        58. AHAC denies each and every allegation contained in Paragraph 58 of the

Complaint, except as follows: to the extent the allegations of Paragraph 58 of the Complaint

assert conclusions of law and do not assert allegations of fact, no response is necessary.

                                  FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim against AHAC upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        The claims asserted in this Complaint are barred to the extent they were not interposed

within the time allowed by the applicable statutes of limitations and repose.

                             THIRD AFFIRMATIVE DEFENSE

        The claims are barred under laches due to the unreasonable delay by Plaintiff in bringing

this action which has negatively affected Defendant's assertion of rights and defenses.

                            FOURTH AFFIRMATIVE DEFENSE

       The claims asserted in the Complaint are barred to the extent the doctrine of waiver

applies.

                              FIFTH AFFIRMATIVE DEFENSE

       The claims are barred under estoppel as Plaintiff is taking a legal position under this

action that directly contradicts the courts position in United States v. Am. Home Assur. Co., 151

F. Supp. 3d 1328 (Ct. Int'l Trade 2015), amended, (Ct. Int'l Trade Mar. 15, 2016), affirmed Per

Curium (Ct. No. 2018-1960, Judgement (Fed. Cir. Sept. 6, 2019).

                             SIXTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff failed to provide AHAC with timely and proper notice of the

allegations giving rise to the claims in the Complaint, those claims are barred.

///



                                                9
        Case 1:20-cv-00175-RKE Document 9              Filed 11/10/20     Page 10 of 12




                           SEVENTH AFFIRMATIVE DEFENSE

        The claims asserted in the Complaint are precluded under Res Judicata as this action

involves the same importer (Panjee), same products (preserved mushrooms), same antidumping

case (A-570-851), same antidumping review period (2001 to 2002), same deemed

liquidation/Statute of Limitation issue, and same Plaintiff and Defendant as the case cited by

Plaintiff in Paragraph 12 of the Complaint, namely United States v. Am. Home Assur. Co., 151

F. Supp. 3d 1328 (Ct. Int'l Trade 2015), amended, (Ct. Int'l Trade Mar. 15, 2016), affinned Per

Curium (Ct. No. 2018-1960, Judgement (Fed. Cir. Sept. 6, 2019).

                            EIGHTHAFFIRMATIVE DEFENSE

       The claims asserted in the Complaint are barred to the extent that Plaintiff has failed to

join one or more indispensable parties, namely the bond principals (Panjee and Pan Pacific)

through which Defendant's liability flows.

                            NINTH AFFIRMATIVE DEFENSE

       The Plaintiff is not entitled to pre-judgment or post-judgment interest.

                             TENTH AFFIRMATIVE DEFENSE

               The debts that Plaintiff claims it is owed arose solely and proximately by

Plaintiffs own errors and contributory negligence in handling the entries and bonds referred to in

the Complaint.

                        ADDITIONAL AFFIRMATIVE DEFENSES

       AHAC reserves the right to raise additional affirmative and other defenses as they are

discovered or otherwise become available.




                                               10
       Case 1:20-cv-00175-RKE Document 9             Filed 11/10/20    Page 11 of 12




       WHEREFORE, having fully answered the allegations contained in the Complaint,

AHAC respectfully requests that this Court issue and Order finding and holding as follows:

       1. That the Complaint is dismissed, with prejudice, as against AHAC.

       2. That AHAC is awarded its costs incurred herein; and

       3. That AHAC is awarded such further relief as this Court deems just and proper.

Dated: November 10, 2020                   Respectfully si^ttiitted,


                                             ^A_l-~
                                           Taylor Pillsbury
                                           Michael Jackson
                                           Meeks Sheppard Leo & Pillsbury
                                           352 3rd Street, Suite 202
                                           Laguna Beach, CA 92651
                                           Phone:(949)719-2712
                                           Facsimile: (949) 719-2715
                                           Attorneys for American Home Assurance Company




                                             11
        Case 1:20-cv-00175-RKE Document 9               Filed 11/10/20     Page 12 of 12




                           CERTIFICATE OF SERVICE BY MAIL



       TAYLOR PILLSBURY certifies that I am a trial attorney with the firm ofMeeks,

Sheppard, Leo & Pillsbury, with offices located at 352 3rd Street, Suite 202, Laguna Beach, CA

92651, and that on November 10, 2020 on behalf of American Home Assurance Company,

defendant herein, I caused the annexed Answer to be served upon:

                                     Peter A. Mancuso, Esq.
                               CIVIL DIVISION, DEPT. OF JUSTICE
                                 Commercial Litigation Branch
                                   26 Federal Plaza, Suite 346
                                     New York, NY 10278
                                Ph: (212) 264-9230 or 264-9237

the attorneys for the Plaintiff herein by the deposit of a copy thereof in a United States mail

receptacle, properly enclosed in a secure envelope, duly stamped or postage prepaid, addressed

to said attorneys as above indicated.



                                        /s/Tavlor Pillsbury




                                                 12
